DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2020 is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 2-4, 6-12, and 14-15 are objected to because of the following informalities: The term “A” in the beginning of each of the above dependent claims should be replaced with “The” to properly refer to the corresponding limitations in the respective independent claims on which they depend.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bouverie et al. (US 2013/0013668) in view of Orozco Ramirez et al. (US 2013/0193248)
Regarding Claim 1, Bouverie et al teaches a print apparatus (10 figs.1-3), comprising: 
a media roll (8 figs.1) loaded onto a media input portion (figs.8,9), the media roll (8) having a media section (media of media roll 8, paragraph 0047) and a core section (core of media roll 8, paragraphs 0047,0053), the core section comprising a media identifier located on an end of the core section (media identifier on the media core such as notch, paragraphs 0047,0053) (not shown in the figures but given the sensors 102a and 48, figs.8,11, are arranged corresponding to the end portion of the core section, it is obvious that the media identifier on the media roll is arranged at the end portion of the core section) (figs.1-3,8,9,22; paragraphs 0045, 0047,0052-0054,0060); and 
a non-contact sensor (sensory 101 including sensor 102a,48 in figs.8,22B paragraphs 0048,0087; see also sensors discussed in paragraphs 0047,0087) configured to scan the end of the core section in order to sense the media identifier to determine a type of media using the sensed media identifier (paragraphs 0047, 0048, 0054, 0087; figs.8, 11, 22A, 22B,25).
Bouverie et al does not explicitly shows the media identifier is located on an end  of the core section and disposed annularly about an axis of rotation of the core section.
However, Orozco Ramirez et al teaches a media roll (26 figs.4-6) loaded onto a media input portion (figs.1,2) including media identifier (52 figs.4-6) located on an end of the core section (56 figs.4-6) and disposed annularly about an axis of rotation of the core section (paragraphs 0040-0042,0045,0046,0047; figs.4-6).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to arrange media identifier of Bouverie et al in annular form at the end portion of the core section of the media roll based on the teachings of Orozco Ramirez et al to provide media identifier markings that are arranged to be simple and easily accessibly to user and simpler arrangements of corresponding sensors.    

Regarding Claim 2, Bouverie et al as modified by Orozco Ramirez et al further teaches wherein the non-contact sensor comprises a photodetector (sensory 101 including sensor 102a,48 in figs.8,22B paragraphs 0048,0087; see also sensors discussed in paragraphs 0047,0087 of Bouverie et al; 50 figs.5,6,8, paragraphs 0045, 0047 of Orozco Ramirez et al).

Regarding Claim 3, Bouverie et al as modified by Orozco Ramirez et al further teaches wherein the media input portion (media roll 8 receiver in figs.8,9 of Bouverie et al; media roll 26 receiver in figs.1,2 of Orozco Ramirez et al) comprises an opening for the non-contact sensor to scan the end of the core section (opening formed on surface of element 39 accommodating sensors 102a,48 in figs.8.11 of Bouverie et al; opening formed in element 62 to accommodate sensor element 60 in fig.5, opening 110 in fig.8 of Orozco Ramirez et al).

Regarding Claim 5, Bouverie et al as modified by Orozco Ramirez et al further teaches method of determining a type of media in a print apparatus (10 figs.1-3 of Bouverie et al), comprising: 
providing a media roll (8 in figs.8,9 of Bouverie et al; 26 in figs.4,5 of Orozco Ramirez et al) having a core section (core of media roll 8 in figs.8,9, paragraphs 0047,0053 of Bouverie et al; 56 in figs.4-6 of Orozco Ramirez et al) and a media section (media of media roll 8 in figs.8,9, paragraph 0047 of Bouverie et al; media on of 26 in figs.4,5 of Orozco Ramirez et al), the core section comprising a media identifier located on an end of the core section and disposed annularly about an axis of rotation of the core section (media identifier on the media core such as notch, paragraphs 0047,0053 of Bouverie et al as modified above by 52 in figs.4-6 of Orozco Ramirez et al); 
sensing the media identifier using a non-contact sensor (sensory 101 including sensor 102a,48 in figs.8,22B paragraphs 0048,0087 of Bouverie et al; 50 figs.5,6,8, paragraphs 0045, 0047 of Orozco Ramirez et al) to scan the end of the core section; and 
determining a type of media of the media section using the sensed media identifier (figs.8,22A,22B,25, paragraphs 0047,0048,0052-0055,0075,0087,0095 of Bouverie et al; figs.3,11-13, paragraphs 0031,0035,0036,0038,0041,0045,0056-0058, 0070 of Orozco Ramirez et al). 

Regarding Claim 6, Bouverie et al as modified by Orozco Ramirez et al further teaches further comprising sensing the media identifier on the end of the core section through a slotted (opening formed on surface of element 39 accommodating sensors 102a,48 in figs.8.11 of Bouverie et al; opening formed in element 62 to accommodate sensor element 60 in fig.5, opening 110 in fig.8 of Orozco Ramirez et al) end portion of a media input portion (media roll 8 receiver in figs.8,9 of Bouverie et al; media roll 26 receiver in figs.1,2 of Orozco Ramirez et al).

Regarding Claim 7, Bouverie et al as modified by Orozco Ramirez et al further teaches further comprising the sensor (sensory 101 including sensor 102a,48 in figs.8,22B paragraphs 0048,0087 of Bouverie et al; 50 figs.5,6,8, paragraphs 0045, 0047 of Orozco Ramirez et al) being positioned remote from the core section to scan an axis of revolution of the end of the core (core of media roll 8 in figs.8,9, paragraphs 0047,0053 of Bouverie et al; 56 in figs.4-6 of Orozco Ramirez et al).

Regarding Claim 8, Bouverie et al as modified by Orozco Ramirez et al further teaches further comprising obtaining at least one printer parameter using the sensed media identifier (figs.8,22A,22B,25, paragraphs 0047,0048,0052-0055,0075,0087,0095 of Bouverie et al; figs.3,11-13, paragraphs 0031,0035,0036,0038,0041,0045,0056-0058, 0070 of Orozco Ramirez et al).

Regarding Claim 9, Bouverie et al as modified by Orozco Ramirez et al further teaches further comprising applying the at least one printer parameter according to the determined type of media (figs.8,22A,22B,25, paragraphs 0047,0048,0052-0055, 0075, 0087,0095 of Bouverie et al; figs.3,11-13, paragraphs 0031,0035,0036,0038,0041, 0045,0056-0058, 0070 of Orozco Ramirez et al).

Regarding Claim 10, Bouverie et al as modified by Orozco Ramirez et al further teaches wherein the at least one print parameter comprises a color mapping or ink volume (figs.8,22A,22B,24,25, paragraphs 0049, 0050, 0058, 0077 of Bouverie et al; figs.3,11-13, paragraphs 0036,0081 of Orozco Ramirez et al).

Regarding Claim 12, Bouverie et al as modified by Orozco Ramirez et al further teaches further comprising a user loading the media roll onto a media input portion (figs.8,22A,22B,25, paragraphs 0011, 0045,0048,0052,0056,0090 of Bouverie et al; figs.3,11-13, paragraphs 0031,0039,0070,0077,0078,0094, 0104 of Orozco Ramirez et al).

Regarding Claim 13, Bouverie et al as modified by Orozco Ramirez et al further teaches a media roll for a print apparatus (10 figs.1-3 of Bouverie et al), comprising: 
a media section (media of media roll 8 in figs.8,9, paragraph 0047 of Bouverie et al; media on of 26 in figs.4,5 of Orozco Ramirez et al); and 
a core section (core of media roll 8 in figs.8,9, paragraphs 0047,0053 of Bouverie et al; 56 in figs.4-6 of Orozco Ramirez et al), the core section comprising a media identifier located on an end of the core section and disposed annularly about an axis of rotation of the core section (media identifier on the media core such as notch, paragraphs 0047, 0053 of Bouverie et al as modified above by 52 in figs.4-6 of Orozco Ramirez et al).

Regarding Claim 14, Bouverie et al as modified by Orozco Ramirez et al further teaches wherein the media identifier comprises one or more of: grooves; notches; slots; and embossments (notches media identifier on the media core, paragraphs 0047,0053 of Bouverie et al; media identifier 52 in figs.4-6 can be formed of tick marks, ridges, metal particles, paragraphs 0041, 0045 of Orozco Ramirez et al).

Regarding Claim 15, Bouverie et al as modified by Orozco Ramirez et al further teaches wherein the media identifier comprises a series of lines or engravings arranged in a pattern of marks and non-marks to be interpreted as a code (notches media identifier on the media core, paragraphs 0047,0053 of Bouverie et al; media identifier 52 in figs.4-6 can be formed of bar codes, tick marks, ridges, metal particles, paragraphs 0041, 0045 of Orozco Ramirez et al).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bouverie et al as modified by Orozco Ramirez et al and further in view of Spurr et al.(US 6,099,178).
Regarding Claim 4, Bouverie et al as modified by Orozco Ramirez et al substantially teaches the claimed invention including print apparatus (10 figs.1,2 of Bouverie et al) including the use of thermal type printhead (18 figs.5) in the printing station/printer (1 figs.1,3) of printing apparatus 10 (paragraphs 0049,0063,0070 of Bouverie et al).
Bouverie et al as modified by Orozco Ramirez et al do not explicitly teaches wherein the printing station/printer uses ink jet type printhead (i.e. the printer 1 is ink jet type printer).
Spurr et al teaches similar printing apparatus (10 fig.1) including the use of different types of printerheads including ink jet type printer (col. 9 lines 54-59).    
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to use in jet type printer in the printing apparatus of Bouverie et al as modified by Orozco Ramirez et al based on the teachings of Spurr et al to provide printing apparatus that is capable of printing using fluid inks. 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bouverie et al as modified by Orozco Ramirez et al and further in view of Ishii et al.(US 2008/0239052 ).
Regarding Claim 11, Bouverie et al as modified by Orozco Ramirez et al teaches all the structures that is capable of performing determining an amount of media present in the media section based on subtracting a quantity of media used during a rendering process from an amount of media remaining (figs.8,22A,22B,24,25, paragraphs 0048, 0054, 0095 of Bouverie et al; figs.3,11-13, paragraphs 0038, 0073, 0081,0087, 0103 of Orozco Ramirez et al).
Bouverie et al as modified by Orozco Ramirez et al while capable of performing the claimed limitations it does not explicitly states determining an amount of media present in the media section based on subtracting a quantity of media used during a rendering process from an amount of media remaining.
Ishii et al teaches similar print apparatus (figs.1,3) including method of determining an amount of media present in the media section based on subtracting a quantity of media used during a rendering process from an amount of media remaining (fig.5, paragraphs 0016-0018, 0049-0053).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to include such method in the device of Bouverie et al as modified by Orozco Ramirez et al based on the teachings of Ishii et al to be able to precisely monitor amount of media in the printer.   


Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615. The examiner can normally be reached General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENOK D LEGESSE/Primary Examiner, Art Unit 2853